Title: To George Washington from Henry Knox, 14 December 1790
From: Knox, Henry
To: Washington, George



sir,
War Department [Philadelphia] Decr 14th 1790

Lieutenant Denny arrived last evening from Fort Washington, on the Ohio, charged with letters from Governor St Clair, and Brigadier General Harmar copies of which I have the honour herewith to submit, and also extracts from the orders issued during the late expedition, also a return of the killed and wounded.
Lieutenant Denny reports verbally that after he left Fort Washington, he saw in Kentucky, several men of the militia of that district, who had been out with Major Whitly under Major Hamtramck of the federal troops, who commanded a separate expedition.
The said militia men informed Lieut. Denny, that Major Hamtramck had destroyed several of the hostile Indian towns, on the Wabash, and had returned to his garrison at post Vincennes without having met any opposition. I have the honour to be with the highest respect sir, Your most Obt Servt

H. KnoxSecy of War.

